                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVIER MENDOZA,                                    Case No. 19-cv-01485-SVK
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9              v.                                        MOTION TO REMAND
                                  10     NATIONAL VISION, INC.,                             Re: Dkt. Nos. 16, 17, 18
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13      I.      INTRODUCTION
                                  14           Plaintiff Javier Mendoza (“Plaintiff”) brings a putative class action alleging that Defendant
                                  15   National Vision, Inc. (“Defendant”) committed various wage and hour violations, including failing
                                  16   to provide meal and rest periods, failing to pay overtime wages and providing inaccurate wage
                                  17   statements. See First Amended Complaint, ECF 1 (“FAC”). Plaintiff originally filed this action in
                                  18   Monterey County Superior Court, but on March 21, 2019, Defendant removed the case to this
                                  19   Court. ECF 1. Defendant bases its removal on the Class Action Fairness Act of 2005 (“CAFA”)
                                  20   and diversity jurisdiction under 28 U.S.C. § 1332. Id.
                                  21           On May 9, 2019, Plaintiff filed a motion to remand the case to Monterey County Superior
                                  22   Court, arguing that Defendant failed to establish that this case meets the amount in controversy
                                  23   requirements under CAFA or 28 U.S.C. § 1332. ECF 16. Plaintiff does not dispute that the case
                                  24   meets CAFA’s minimal diversity and minimal class size requirements. Defendant opposes
                                  25   Plaintiff’s motion and submits additional arguments and evidence to support removal in its
                                  26   opposition. ECF 17. Based on Defendant’s additional evidence and arguments, Defendant
                                  27   estimates that the amount in controversy is $12,857,093.75. Id. at 13. The Court held a hearing
                                  28   on June 4, 2019. As set forth below, the Court DENIES Plaintiff’s motion to remand.
                                   1      II.       PROCEDURAL BACKGROUND

                                   2             Plaintiff’s first amended complaint (“Amended Complaint”) alleges that Defendant’s

                                   3   actions and policies violated several provisions of the California Labor Code. See FAC. In

                                   4   particular, Plaintiff brings eight claims on behalf of himself and a putative class of Defendant’s

                                   5   current and former non-exempt hourly employees: (1) failure to provide meal periods; (2) failure

                                   6   to provide rest breaks; (3) failure to pay hourly and overtime wages; (4) failure to comply with

                                   7   itemized employee wage statement requirements; (5) failure to pay agreed wages; (6) failure to

                                   8   pay all wages upon termination; (7) civil penalties under the Private Attorneys General Act (Labor

                                   9   Code § 2698); and (8) unfair business practices in violation of California Business & Professions

                                  10   Code §17200. Id. at ¶¶ 35–109.

                                  11             Defendant’s opposition to Plaintiff’s motion to remand sets forth the following amount in

                                  12   controversy estimates:
Northern District of California
 United States District Court




                                  13      •      Plaintiff’s first claim: $1,335,950.00. Id. at 10.

                                  14      •      Plaintiff’s second claim: $1,335,950.00. Id.

                                  15      •      Plaintiff’s third claim: $2,003,925.00. Id. at 10–11.

                                  16      •      Plaintiff’s fourth claim: $3,118,650.00. Id. at 8.

                                  17      •      Plaintiff’s sixth claim: $2,491,200.00. Id. at 7.

                                  18             Based on these claims, Defendant estimates that Plaintiff’s potential attorneys’ fees equal

                                  19   approximately $2,571,418.75. Id. at 11–12. This brings Defendant’s total estimated amount in

                                  20   controversy to $12,857,093.75. Id. at 13.

                                  21      III.      LEGAL BACKGROUND

                                  22             A defendant may remove “any civil action brought in a State court of which the district

                                  23   courts of the United States have original jurisdiction” to federal court. 28 U.S.C. § 1441(a). The

                                  24   two most common forms of federal subject matter jurisdiction are federal question jurisdiction

                                  25   under 28 U.S.C. § 1331 and diversity jurisdiction under 28 U.S.C. § 1332. Federal question

                                  26   jurisdiction exists over actions “arising under the Constitution, laws, or treaties of the United

                                  27   States.” 28 U.S.C. § 1331. Diversity jurisdiction requires that all plaintiffs be of diverse

                                  28   citizenship from all defendants, and that the amount in controversy exceeds $75,000. 28 U.S.C.
                                                                                            2
                                   1   § 1332(a); Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545 U.S. 546, 553–54 (2005). A

                                   2   defendant may also rely on CAFA to establish federal subject matter jurisdiction. See Serrano v.

                                   3   180 Connect, Inc., 478 F.3d 1018, 1020–21 (9th Cir. 2007). CAFA vests federal courts with

                                   4   “original jurisdiction” over class actions where (1) diversity of citizenship exists between at least

                                   5   one class member and at least one defendant; (2) the amount “in controversy exceeds the sum or

                                   6   value of $5,000,000;” (3) “the primary defendants are not States, State officials or other

                                   7   government entities against whom the district court may be foreclosed from ordering relief;” and

                                   8   (4) the class has at least 100 members. 28 U.S.C. §§ 1332(d)(2), (d)(5). Here, the Parties only

                                   9   dispute whether Plaintiff’s case meets the amount in controversy requirement under either CAFA

                                  10   or individual diversity jurisdiction.

                                  11          A defendant claiming federal jurisdiction under CAFA bears the burden of establishing

                                  12   that the amount in controversy exceeds $5,000,000 by a preponderance of the evidence. Ibarra v.
Northern District of California
 United States District Court




                                  13   Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (citation omitted). Although “a

                                  14   defendant’s notice of removal need include only a plausible allegation that the amount in

                                  15   controversy exceeds the jurisdictional threshold,” a defendant must present “[e]vidence

                                  16   establishing the amount . . . when the plaintiff contests, or the court questions, the defendant’s

                                  17   allegation.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554

                                  18   (2014). The defendant can support its amount in controversy calculation in two ways. First, the

                                  19   defendant may demonstrate that “it is ‘facially apparent’ from the complaint that the jurisdictional

                                  20   amount is in controversy.” Singer, 116 F.3d at 377. And for the purposes of such an analysis, the

                                  21   Court assumes the truth of the allegations in the plaintiff’s complaint. Altamirano v. Shaw Indus.,

                                  22   Inc., No. C-13-0939-EMC, 2013 WL 2950600, at *4 (N.D. Cal. June 14, 2013). Second, the

                                  23   defendant “may submit evidence outside the complaint, including affidavits or declarations, or

                                  24   other ‘summary-judgment-type evidence relevant to the amount in controversy at the time of

                                  25   removal.’” Ibarra, 775 F.3d at 1197 (quoting Singer, 116 F.3d at 377). “A court may properly

                                  26   consider evidence the removing party submits in its opposition to remand, even if this evidence

                                  27   was not submitted with the original removal petition.” Altamirano, 2013 WL 2950600, at *3

                                  28   (citing Cohn v. Petsmart, Inc., 281 F.3d 837, 840 n. 1 (9th Cir.2002)).
                                                                                         3
                                   1      IV.      ANALYSIS

                                   2            Although Defendant’s notice of removal only cites (1) Plaintiff’s fourth claim under Labor

                                   3   Code § 226, (2) Plaintiff’s sixth claim under Labor Code § 203 and (3) Plaintiff’s attorneys’ fees

                                   4   to satisfy the amount in controversy (ECF 1 at ¶¶ 25–42), Defendant’s opposition to Plaintiff’s

                                   5   motion to remand sets forth additional evidence and includes Plaintiff’s first, second and third

                                   6   claims in its calculations as well. Plaintiff offers two overarching arguments against Defendant’s

                                   7   revised calculations—the first challenges the evidence Defendant uses to support its calculation

                                   8   and the second challenges the violation rates assumed in Defendant’s calculations. ECF 18 at 3–6.

                                   9            First, in support of its opposition, Defendant submitted the declaration of its Payroll

                                  10   Director in Human Resources, Rey Aguilar. Aguilar Decl. ¶ 1–2, ECF 17-1. Aguilar’s

                                  11   declaration provides estimates for the number of nonexempt employees in California for certain

                                  12   time periods to enable Defendant to estimate the number of its current and former nonexempt
Northern District of California
 United States District Court




                                  13   employees who potentially fall under Plaintiff’s claims. Id. at ¶¶ 3–6. Plaintiff, relying on Garcia

                                  14   v. Wal-Mart Stores, Inc., argues that Aguilar’s estimates lack the requisite detail and foundation.

                                  15   ECF 18 at 4 (citing Garcia v. Wal-Mart Stores, Inc., 207 F. Supp. 3d 1114, 1121 (C.D. Cal.

                                  16   2016)). The Court in Garcia rejected a declaration offered to support the defendant’s amount in

                                  17   controversy calculations because the declarant did not describe “which records he reviewed to

                                  18   arrive at the figures he provides; whether he reviewed the personnel data himself or used

                                  19   summaries prepared by other employees; or when he reviewed the records and completed his

                                  20   investigation.” 207 F. Supp. 3d at 1121. In contrast, Aguilar provides sufficient detail regarding

                                  21   his personal knowledge, stating that the “various search and filter functions” on Defendant’s

                                  22   “electronic payroll system and electronic databases” enabled him “to determine the number of

                                  23   employees holding nonexempt positions for a specific time period, the number of terminations

                                  24   during a specific time period, and the hourly rate of pay for employees for a specific time period.”

                                  25   Aguilar Decl. ¶ 3. Aguilar then had searches performed for the various time periods at issue in

                                  26   Plaintiff’s claims and personally reviewed the results. Id. at ¶¶ 3–6. These details provide

                                  27   sufficient foundation for the employee estimates in Defendant’s amount in controversy

                                  28
                                                                                          4
                                   1   calculations.1 See Arreola v. Finish Line, No. 14-CV-03339-LHK, 2014 WL 6982571, at *4

                                   2   (N.D. Cal. Dec. 9, 2014) (crediting evidence from a defendant’s “human resources department, as

                                   3   well as [the defendant’s] relevant time and payroll records” based on a finding that “[t]hese

                                   4   sources are sufficiently credible”) (citations omitted).

                                   5          Second, Plaintiff challenges Defendant’s assumptions regarding the rates at which putative

                                   6   class members experienced the Labor Code violations identified in Plaintiff’s claims. ECF 16 at

                                   7   9–10; ECF 18 at 4–6. In particular, Plaintiff disavows an assumption of a 100% violation rate for

                                   8   Plaintiff’s fourth and sixth claims. ECF 16 at 9–10. The cases cited by Plaintiff do express

                                   9   skepticism regarding such an assumption. See Townsend v. Brinderson Corp., No. CV 14-5320-

                                  10   FMO (RZx), 2015 WL 3970172, at *5–6 (C.D. Cal. June 30, 2015) (rejecting a 100% violation

                                  11   rate where the defendant “failed to provide admissible, summary-judgement-type evidence to

                                  12   support its assumption” and the plaintiff alleged a “policy or practice” of not providing meal or
Northern District of California
 United States District Court




                                  13   rest breaks) (internal quotation marks omitted); Amirian v. Umpqua Bank, No. 17-cv-7574-FMO

                                  14   (FFMx), 2018 WL 3655666, at *5 (C.D. Cal. July 31, 2018) (finding that “allegations of a

                                  15   ‘uniform policy’ of wage abuse” did not support a 100% violation rate); Moreno v. Ignite Rest.

                                  16   Grp., No. 13-cv-05091-SI, 2014 WL 1154063, at *5 (N.D. Cal. Mar. 20, 2014) (“In the Northern

                                  17   District, courts disavow the use of a 100% violation rate when calculating the amount in

                                  18   controversy absent evidentiary support.”).

                                  19          Defendant responds with its own list of cases to support its violation rate assumptions.

                                  20   ECF 17 at 6–7, 9. For example, the Court in Byrd v. Masonite Corp found that allegations that

                                  21   wage statement violations occurred “[a]t all material times” because of “a uniform policy/practice

                                  22   of wage abuse” supported a 100% violation rate. No. EDCV 16-35 JGB (KKx), 2016 WL

                                  23   2593912, at *6–7 (C.D. Cal. May 5, 2016) (internal quotation marks and emphasis omitted); see

                                  24   also Garza v. Brinderson Constructors, Inc., 178 F. Supp. 3d 906, 912 (N.D. Cal. 2016)

                                  25   (approving a 100% violation rate for waiting time penalty calculations); Altamirano, 2013 WL

                                  26
                                  27   1
                                        Aguilar also states that a review of Plaintiff’s pay statements shows that Plaintiff’s lowest rate of
                                  28   pay during his employment was $10.00 per an hour. Aguilar Decl. ¶ 7. Defendant uses this as its
                                       wage estimate for its calculations, and Plaintiff does not challenge this assumption.
                                                                                          5
                                   1   2950600, at *5 (observing that some “courts have additionally expressed concern that imposing

                                   2   overly stringent requirements on defendants to proving the amount in controversy would run the

                                   3   risk of essentially asking defendants to prove the plaintiffs’ case”).

                                   4          After a detailed review of the cases analyzing amount in controversy calculations under

                                   5   CAFA, the Court in Altamirano concluded that “most of the cases conducting this analysis appear

                                   6   to allow the defendant to assume a 100% violation rate only where such an assumption is

                                   7   supported directly by, or reasonably inferred from, the allegations in the complaint.” 2013 WL

                                   8   2950600, at *7 (collecting cases). Indeed, other courts have recognized the situation-specific

                                   9   nature of this analysis. Amirian, 2018 WL 3655666, at *5 (“The allegations and supporting

                                  10   evidence in each case are unique and just as some courts have found it reasonable to assume a

                                  11   100% violation rate based on allegations similar to those in this case, other courts have found

                                  12   those allegations insufficient to support a 100% violation rate.”) (citation omitted). Accordingly,
Northern District of California
 United States District Court




                                  13   the Court must “evaluate the reasonableness of any assumed violation rate based on the evidence

                                  14   submitted and the allegations contained in the complaint.” Altamirano, 2013 WL 2950600, at *7.

                                  15          With these evidentiary findings and legal principles in mind, the Court addresses the

                                  16   Parties’ calculations on a claim by claim basis.

                                  17              A. Plaintiff’s First and Second Claims

                                  18          Plaintiff’s first and second claims share a similar legal basis and amount in controversy

                                  19   calculation. Plaintiff’s first claim alleges that Defendant “regularly” and “repeatedly” failed to

                                  20   provide meal periods to Plaintiff and the putative class members. FAC ¶¶ 38–39. Similarly,

                                  21   Plaintiff’s second claim alleges that Defendant “regularly and repeatedly” failed to provide rest

                                  22   periods to Plaintiff and the putative class members. Id. at ¶ 45. Labor Code § 226.7 provides that

                                  23   an employer must pay employees one hour of wages at the employee’s normal rate for each

                                  24   workday that an employer fails to provide a meal or rest period. Cal. Lab. Code § 226.7(c).

                                  25          Defendant’s amount in controversy calculation for both Plaintiff’s first and second claims

                                  26   estimates that class members worked 133,595 workweeks from November 13, 2014, through

                                  27   March 21, 2019. ECF 17 at 10, n. 7, 8 (citing Aguilar Decl. ¶ 4). Defendant assumes one

                                  28   violation per a class member per a week at a pay rate of $10.00 per an hour. Id. (citing Aguilar
                                                                                          6
                                   1   Decl. ¶ 7). This yields an amount in controversy of $1,335,950.00 for both Plaintiff’s first and

                                   2   second claims. Id. at 10.

                                   3          Plaintiff’s challenge to Defendant’s calculations focuses on the admissibility of the Aguilar

                                   4   declaration. ECF 18 at 6. As noted above (section IV, supra), the Court finds that the Aguilar

                                   5   declaration provides sufficient foundation for its estimates regarding the number of putative class

                                   6   members and workweeks at issue. Further, the Court finds that the allegations in Plaintiff’s

                                   7   Amended Complaint support Defendant’s assumption of a weekly violation rate. For both claims,

                                   8   Plaintiff alleges that Defendant “regularly” and “repeatedly” failed to provide class members with

                                   9   meal and rest breaks. FAC ¶¶ 38–39, 45. Plaintiff also alleges that Defendant “maintained and

                                  10   enforced a uniform policy” of failing to pay class members for these missed meal and rest periods.

                                  11   FAC ¶ 24. Other courts have authorized defendants to assume weekly violations based on similar

                                  12   allegations of regular or consistent meal and rest break violations. See Garza, 178 F. Supp. 3d at
Northern District of California
 United States District Court




                                  13   911 (holding that allegations of “regularly” missed meal breaks and a “policy or practice” of both

                                  14   meal and rest break violations supported a weekly violation rate for both meal and rest breaks);

                                  15   Jasso v. Money Mart Exp., Inc., No. 11-CV-5500-YGR, 2012 WL 699465, at *5 (N.D. Cal. Mar.

                                  16   1, 2012) (“Given the allegations of a ‘uniform policy and scheme’ and that the violations took

                                  17   place ‘at all material times,’” the defendant’s assumption of one meal and one rest break “violation

                                  18   per week on each claimed basis is a sensible reading of the alleged amount in controversy”).

                                  19   Accordingly, Plaintiff’s allegations indicate that Defendant reasonably estimates a weekly

                                  20   violation rate for Plaintiff’s first and second claims. The Court likewise finds that Defendant’s

                                  21   estimate of $1,335,950.00 for the amount in controversy for each claim is also reasonable.

                                  22              B. Plaintiff’s Third Claim

                                  23          Plaintiff’s third claim alleges that Defendant “required Plaintiff and the Class Members on

                                  24   a regular and repeated basis to work shifts exceeding eight (8) hours in a workday, and to work

                                  25   more than forty (40) hours in a workweek,” without recording their hours and “without paying

                                  26   overtime premium wages.” FAC ¶ 57. Plaintiff further alleges that Defendant “regularly and

                                  27   consistently” failed to pay overtime wages as part of its “uniform policies and practices.” Id. at

                                  28   ¶¶ 24, 58–59. One such policy or practice includes allegedly requiring employees to clock out on
                                                                                         7
                                   1   one software system then proceed to a second system to “approve the hours worked for each

                                   2   particular day.” Id. at ¶ 19. Plaintiff alleges that “[t]his would take up to five minutes each and

                                   3   every day” and that “[t]his uniform policy and practice-regularly and consistently resulted in

                                   4   Plaintiff and the Class Members working more than eight hours in a single workday and more than

                                   5   forty (40) hours in a single workweek.” Id.

                                   6          Defendant’s amount in controversy calculation for Plaintiff’s third claim estimates that

                                   7   class members worked 133,595 workweeks from November 13, 2014, through March 21, 2019.

                                   8   ECF 17 at 11, n. 9 (citing Aguilar Decl. ¶ 4). California law provides that an employer must pay

                                   9   an employee who works more than eight hours in a day or 40 hours in a week, at least one- and

                                  10   one-half times his or her base rate of pay. Cal. Labor Code § 510(a). Defendant’s amount in

                                  11   controversy calculation thus assumes an overtime pay rate of $15.00 per an hour. Finally,

                                  12   Defendant assumes one hour of unpaid overtime per a week per a class member, which yields an
Northern District of California
 United States District Court




                                  13   amount in controversy for of $2,003,925.00 for Plaintiff’s third claim. Id. at 11.

                                  14          Again, Plaintiff’s challenge to Defendant’s calculations focuses on the admissibility of the

                                  15   Aguilar declaration. ECF 18 at 6. The Court rejects this argument above (section IV, supra)

                                  16   because the Aguilar declaration provides sufficient foundation for its estimates regarding the

                                  17   number of putative class members and workweeks at issue. The Court further finds that the

                                  18   allegations in Plaintiff’s Amended Complaint support Defendant’s assumption of a one hour of

                                  19   unpaid overtime per a week violation rate. Plaintiff alleges that Defendant “regularly and

                                  20   consistently” failed to pay overtime wages as part of its “uniform policies and practices.” FAC at

                                  21   ¶¶ 24, 58–59. Plaintiff also alleges that overtime violations took place “each and every day” when

                                  22   Defendant required employees to clock out prior to approving their hours on a separate system.

                                  23   Id. at ¶ 19. Other courts have authorized defendants to assume a one hour per a week violation

                                  24   rate based on similar allegations of regular or consistent overtime violations. See Jasso, 2012 WL

                                  25   699465, at *5 (holding that “allegations of a ‘uniform policy and scheme’ and that the violations

                                  26   took place ‘at all material times’” supported an assumption of one hour of unpaid overtime per a

                                  27   week); see also Arreola, 2014 WL 6982571, at *4 (approving a one hour per a week violation rate

                                  28   and noting that “[w]here, as here, a proposed class includes all employees during the class period,
                                                                                         8
                                   1   and the plaintiff pleads that an employer has a regular or consistent practice of violating

                                   2   employment laws that harmed each class member, such an allegation supports a defendant’s

                                   3   assumptions that every employee experienced at least one violation once per week”).

                                   4   Accordingly, Plaintiff’s allegations indicate that Defendant’s estimate of one hour of unpaid

                                   5   overtime per a week is reasonable. The Court thus finds that Defendant’s $2,003,925.00 amount

                                   6   in controversy estimate for Plaintiff’s third claim is also reasonable.

                                   7              C. Plaintiff’s Fourth Claim under Labor Code § 226

                                   8          Plaintiff’s fourth claim alleges that Defendant “maintained and enforced a uniform policy”

                                   9   of “regularly and consistently violat[ing] Labor Code § 226 by” failing to provide Plaintiff and the

                                  10   putative class members with itemized wage statements. FAC ¶¶ 21, 68–77. Plaintiff specifically

                                  11   alleges that the wage statements failed to accurately state: (1) “the total hours worked;” (2)

                                  12   “overtime hours worked;” (3) “gross wages earned;” (4) “net wages earned;” (5) “the correct
Northern District of California
 United States District Court




                                  13   regular rate of pay, overtime and vacation rates of pay and the corresponding number of hours

                                  14   worked under each rate;” (6) “all deductions;” (7) “premium wages owed for missed rest and meal

                                  15   periods;” and (8) “the correct name and address of the employer.” Id. at ¶¶ 21, 71. As a result of

                                  16   these violations, Plaintiff seeks penalties and damages, including but not limited to those set forth

                                  17   in Labor Code § 226—a fifty-dollar ($50) penalty for the first § 226 violation and a one-hundred-

                                  18   dollar ($100) penalty for each violation in a subsequent pay period.2 Id. at ¶ 77; Cal. Lab. Code

                                  19   § 226(e)(1).

                                  20          Defendant’s amount in controversy calculation asserts that 1,501 putative class members

                                  21   worked approximately 31,937 pay periods during the one-year statute of limitations period

                                  22   through the date of removal. ECF 17 at 8 (citing Aguilar Decl. ¶ 5). Defendant assumes a 100%

                                  23   violation rate, meaning that each pay statement for each class member contained a violation. Id. at

                                  24   7–8. Based on § 226(e)(1)’s penalties, Defendant calculates the amount in controversy as

                                  25   $3,118,650.00. Id. at 8.

                                  26
                                  27   2
                                        The aggregate penalties per an employee are capped at $4,000. Cal. Lab. Code § 226(e)(1).
                                  28   Because Defendant paid its California nonexempt employees on a bi-weekly basis, no class
                                       member can reach the $4,000 cap during the statute of limitations period. ECF 17 at n.5.
                                                                                      9
                                   1          Plaintiff focuses his challenge on Defendant’s asserted 100% violation rate. ECF 16 at 8–

                                   2   10. In particular, Plaintiff argues that he limits his § 226 claim to wage statements that “fail[] to

                                   3   correctly calculate the correct regular rate of pay for a pay period when Plaintiff was paid multiple

                                   4   pay rates and a non-discretionary bonus/commission pay.” Id. at 8 (emphasis in original).

                                   5   Plaintiff further contends that Defendant fails to “parse out” the wage statements that include

                                   6   multiple pay rates and non-discretionary bonuses/commission pay, and as a result Defendant fails

                                   7   to support its 100% violation rate. Id. at 9.

                                   8          Despite Plaintiff’s attempts in his motion to limit his claim to wage statements that include

                                   9   multiple pay rates and non-discretionary bonuses/commission pay, Plaintiff’s Amended Complaint

                                  10   does not support this limitation. In addition to listing eight different types of § 226 violations,

                                  11   Plaintiff alleges particular examples of violations that are likely to appear on each wage statement.

                                  12   For instance, Plaintiff’s allegations regarding a failure to provide meal and rest periods (FAC
Northern District of California
 United States District Court




                                  13   ¶¶ 38–39, 45–46), support the assumption that each class member missed one meal and rest period

                                  14   each week. As a result, each wage statement will not accurately state the total hours worked or the

                                  15   amount of premium wages owed for missed rest and meal periods. Furthermore, Plaintiff’s third

                                  16   claim alleges a failure to pay overtime wages by requiring class members to clock out prior to

                                  17   approving their hours on a separate system “each and every day.” Id. at ¶ 19. These allegations

                                  18   suggest that every wage statement will, at a minimum, not accurately state the total hours worked,

                                  19   overtime hours worked, gross wages earned or net wages earned.

                                  20          Plaintiff argues that his letter to the Labor and Workforce Development Agency limits his

                                  21   § 226 claim to wage statements that include multiple pay rates and non-discretionary

                                  22   bonus/commission pay. ECF 18 at 5. But upon review, the letter does not limit Plaintiff’s claim

                                  23   to that wage statement violation. It instead alleges that “throughout the relevant period,”

                                  24   Defendant “issued “wage statements [that] inaccurately report the number of hours worked, the

                                  25   number of overtime hours worked, gross wages earned, net wages earned and deductions.”

                                  26   ECF 18-1, Ex. A at 3. Accordingly, the Plaintiff’s allegations indicate that Defendant’s 100%

                                  27   violation rate is reasonable. See Byrd, 2016 WL 2593912, at *6–7 (finding a 100% violation

                                  28   reasonable where the plaintiff alleged that wage statement violations occurred “at all material
                                                                                         10
                                   1   times” because of a “uniform policy/practice of wage abuse”) (internal quotation marks and

                                   2   emphasis omitted). The Court thus finds that Defendant’s $3,118,650.00 amount in controversy

                                   3   estimate for Plaintiff’s fourth claim is reasonable.

                                   4               D. Plaintiff’s Sixth Claim under Labor Code § 203

                                   5            Plaintiff’s sixth claim alleges that Defendant maintained a “uniform policy” of “regularly

                                   6   and consistently” failing to pay employees all owed and unpaid wages for work performed at the

                                   7   end of their employment in violation of Labor Code § 203. FAC at ¶ 23. Labor Code § 203

                                   8   provides that when an employer willfully fails to pay any wages of an employee who is discharged

                                   9   or quits, the employee’s wages continue to accrue as a penalty for thirty days. Cal. Lab. Code

                                  10   § 203.

                                  11            Defendant’s amount in controversy calculation estimates there were 1,038 terminated

                                  12   putative class members during the three-year statute of limitations period. ECF 17 at 7 (citing
Northern District of California
 United States District Court




                                  13   Aguilar Decl. ¶ 6). Defendant further assumes a 100% violation rate based on allegations in the

                                  14   Amended Complaint and a pay rate of $10 per an hour. Id. at 6–7 (citing Aguilar Decl. ¶ 7,

                                  15   Ex. A). This calculation results in an amount in controversy of $2,491,200.00. Id. at 7.

                                  16            Plaintiff again asserts that Defendant fails to adequately support its assumption of a 100%

                                  17   violation rate and that the Aguilar declaration lacks foundation. ECF 16 at 9; ECF 18 at 3–4. As

                                  18   with Plaintiff’s fourth claim, the allegations in Plaintiff’s Amended Complaint support assuming a

                                  19   100% violation rate. In particular, Plaintiff’s third claim alleges that Defendant “regularly and

                                  20   consistently” failed to pay overtime wages as part of its “uniform policies and practices.” FAC at

                                  21   ¶¶ 24, 58–59. Plaintiff further alleges that overtime violations occurred “each and every day”

                                  22   based on Defendant’s policy of requiring employees to clock out prior to approving their hours.

                                  23   Id. at ¶ 19. These allegations support the assumption that every putative class member who quits

                                  24   or is discharged suffered a § 203 violation based on wages due from this uncompensated

                                  25   overtime.3 Plaintiff’s allegations therefore support assuming a 100% violation rate. Byrd, 2016

                                  26
                                       3
                                  27     The Court notes that courts disagree on whether meal and rest break violations qualify as
                                       “wages” for the purpose of supporting a § 203 violation. See In re: Autozone, Inc., No. 3:10-md-
                                  28   02159-CRB, 2016 WL 4208200, at *6 (N.D. Cal. Aug. 10, 2016). However, the Court need not
                                       resolve this issue because Plaintiff’s allegations regarding Defendant’s overtime violations are
                                                                                          11
                                   1   WL 2593912 at *3 (approving a 100% § 203 violation rate where the complaint alleged a uniform

                                   2   policy and practice of failing to pay overtime as well as missed meal and rest breaks).

                                   3   Accordingly, the Court’s finds that Defendant’s $2,491,200.00 estimate for the amount in

                                   4   controversy for Plaintiff’s sixth claim is reasonable.

                                   5              E. Attorneys’ Fees

                                   6   Defendant’s amount in controversy calculation also includes attorneys’ fees equal to 25% of the

                                   7   aggregate amount in controversy. ECF 17 at 11–12. Plaintiff does not dispute Defendant’s 25%

                                   8   assumption for attorneys’ fees and instead simply argues that “any reduction in estimated damages

                                   9   in light of a reduced violation rate, would also proportionately reduce any fee award to Plaintiff’s

                                  10   counsel.” ECF 18 at 6. The Court agrees that 25% of the aggregate amount in controversy

                                  11   provides a reasonable estimate of the potential attorneys’ fees at issue. See Staton v. Boeing Co.,

                                  12   327 F.3d 938, 968 (9th Cir. 2003) (“This circuit has established 25% of the common fund as a
Northern District of California
 United States District Court




                                  13   benchmark award for attorney fees.”) (citation and internal quotation marks omitted).

                                  14   Accordingly, the Court finds that Defendant’s $2,571,418.75 estimate for attorneys’ fees is

                                  15   reasonable.

                                  16              F. Total Amount in Controversy

                                  17          Based on the forgoing analysis, the Court finds the following amount in controversy totals

                                  18   reasonable:

                                  19   ////

                                  20   ////

                                  21   ////

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27

                                  28
                                       sufficient to support a 100% violation rate.
                                                                                         12
                                   1                         Claim                               Amount in Controversy Estimate
                                   2    First Claim: Meal Period Violations                $1,335,950.00
                                   3    Second Claim: Rest Period Violations               $1,335,950.00
                                   4    Third Claim: Overtime Violations                   $2,003,925.00
                                   5    Fourth Claim: Wage Statement Violations            $3,118,650.00
                                   6    Sixth Claim: Waiting Time Penalties                $2,491,200.00
                                   7                      Sub-Total:                       $10,285,675.00
                                   8    Attorneys’ Fees (25%)                              $2,571,418.75
                                   9                         Total:                        $12,857,093.75
                                  10

                                  11           Because the Court finds that the class claims satisfy the amount in controversy requirement
                                  12   under CAFA, the Court does not reach whether Plaintiff’s individual claims satisfy the amount in
Northern District of California
 United States District Court




                                  13   controversy requirements under 28 U.S.C. § 1332.
                                  14      V.       CONCLUSION
                                  15           For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand (ECF 16). The
                                  16   Court further ORDERS as follows:
                                  17           •   The Court GRANTS Defendant’s request for judicial notice (ECF 17-2).
                                  18           •   The Court GRANTS Plaintiff’s request for judicial notice (ECF 18-1).
                                  19           •   Pursuant to the Parties’ stipulation (ECF 9), Defendant’s response to Plaintiff’s
                                  20               complaint is due July 23, 2019.
                                  21           •   The Court CONTINUES the Parties’ initial case management conference to Tuesday,
                                  22               August 6, 2019 at 9:30 a.m. The Parties’ joint case management statement is due
                                  23               July 30, 2019.
                                  24           SO ORDERED.
                                  25   Dated: July 8, 2019
                                  26
                                  27
                                                                                                    SUSAN VAN KEULEN
                                  28                                                                United States Magistrate Judge
                                                                                        13
